 

EXHIBIT 10.2

 

 

2013 ROWAN COMPANIES PLC INCENTIVE PLAN

(Effective April 26, 2013)

 

EMPLOYEE RESTRICTED SHARE UNIT NOTICE

 

1.Grant of Restricted Share Units. Pursuant to the 2013 Rowan Companies plc
Incentive Plan (the “Plan”), upon and subject to the conditions described in
this Employee Restricted Share Unit Notice (this “Notice”) and the Plan, Rowan
Companies plc, a public limited company incorporated under English law (the
“Company”), hereby grants to _________________ (the “Participant”), effective as
of [insert date] (the “Grant Date”), ________ restricted share units (the
“RSUs”). Each RSU is granted with a tandem Dividend Equivalent in accordance
with Annex 2 to the Plan, which shall entitle the Participant to receive
payments in accordance with Section 6 below. All capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Plan.

 

2.Incorporation of the Plan. The Plan is hereby incorporated herein by this
reference. In the event of any conflict between the terms of this Notice and the
Plan, the terms of the Plan shall control.

 

3.Vesting Schedule; Payment.   

 

a) The RSUs shall vest and become non-forfeitable with respect to one-third
(1/3rd) of the RSUs on each of the first (1st), second (2nd) and third (3rd)
anniversaries of the Grant Date, subject to the Participant’s continued
Employment through each applicable vesting date (each date on which RSUs vest in
accordance with this sentence, a “Vesting Date”). Notwithstanding the foregoing,
if (A) (i) the Participant’s Employment terminates by reason of Retirement (as
defined below), (ii) the Participant provides the Company with at least thirty
(30) days’ notice prior to such Retirement, (iii) the Participant executes such
restrictive covenant agreements (including, without limitation, non-compete
agreements) as the Company may in its discretion require, and (iv) the Grant
Date set forth above is more than six (6) months prior to the date on which the
Participant’s Employment terminates by reason of Retirement, or (B) the
Participant’s Employment terminates by reason of the Participant’s Disability
(as defined below) or death, then, in any case, the RSUs shall become fully
vested and non-forfeitable upon the Participant’s termination of Employment (to
the extent not then-vested). If the Participant’s Employment terminates other
than by reason of Retirement, Disability or death, the RSUs shall (to the extent
not then-vested) be forfeited as of the date the Participant’s Employment so
terminates, unless otherwise determined by the Committee.

 

b) Payment to the Participant of amounts due in respect of any RSUs that vest in
accordance herewith shall be made in Shares on the earliest to occur of: (i) the
Vesting Date on which such RSUs vest, (ii) the Participant’s “separation from
service” (within the meaning of Section 409A of the Code) (“Separation from
Service”) by reason of the Participant’s Retirement or Disability, and (iii) the
Participant’s death. The Company shall distribute such Shares to the Participant
(or his or her estate, as applicable) on or within ten (10) days after the
applicable event requiring such distribution. Notwithstanding anything herein to
the contrary, if the Company determines that paying such amounts at the time set
forth in this Section 3(b) would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be made to the
Participant prior to the expiration of the six (6)-month period following the
Participant’s Separation from Service if the Participant is a “specified
employee” (within the meaning of Section 409A of the Code) on the date of his or
her Separation from Service (as determined by the Company in accordance with
Section 409A of the Code). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first (1st) day following the end
of such six (6)-month period, the Company shall pay the Participant the
cumulative amounts that would have otherwise been payable to the Participant
during such six (6)-month period.

 



1

 



 

c) For purposes of this Notice, (i) “Retirement” of an Employee shall have
occurred if, as of the Employee’s date of termination of Employment, the
Employee (A) has attained at least sixty (60) years of age and (B) has completed
at least five (5) consecutive years of service as an Employee to the Company or
an Affiliate thereof; and (ii) “Disability” means the Participant is “disabled”
within the meaning of Treasury Regulation Section 1.409A-3(i)(4). Determination
of the date of termination of Employment by reason of Retirement or Disability
and the satisfaction of the requirements for Retirement or Disability, as
applicable, shall be based on such evidence as the Committee may require and a
determination by the Committee of such date of termination and satisfaction
shall be final and controlling on all interested parties.

 

4.Establishment of Account. The Company shall maintain an appropriate
bookkeeping record (the “RSU Account”) that from time to time will reflect the
Participant’s name and the number of RSUs and amounts of Dividend Equivalents,
as applicable, credited to the Participant.

 

5.Employment Relationship. For purposes of this Notice, the Participant shall be
considered to be in the Employment of the Company or an Affiliate thereof as
long as the Participant is actively providing services as an Employee to the
Company or an Affiliate thereof. In the event the Participant ceases to be in
the Employment of the Company or an Affiliate (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any), unless otherwise provided in this Notice or
another written agreement between the Company and the Participant or otherwise
determined by the Committee, no portion of the RSUs which have not become vested
as of the date the Participant ceases to actively provide services as an
Employee shall thereafter become vested. For the avoidance of doubt, the vesting
of the RSUs (including the period during which the RSUs may vest) will not be
extended by any notice period that occurs in connection with the termination of
the Participant’s Employment (e.g., the Participant’s period of active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant's employment agreement,
if any).

 

Any question as to whether and when there has been a termination of the
Participant’s Employment shall be based on such evidence as the Committee may
require and a determination by the Committee as to the date of such termination
of Employment shall be final and controlling on all interested parties.

 

6.Dividend Equivalents.   Each RSU granted hereunder is hereby granted in tandem
with a corresponding Dividend Equivalent in accordance with Annex 2 to the Plan,
which Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the payment or forfeiture of the RSU to which it corresponds. Each
Dividend Equivalent shall entitle the Participant to receive an amount in cash
equal to any cash dividends that may be made by the Company in respect of the
Share underlying the RSU to which such Dividend Equivalent relates. The Dividend
Equivalents shall be payable as and when the RSUs vest and are paid to the
Participant. Any Dividend Equivalents that accrue prior to the vesting of the
RSUs shall not accrue interest. Upon the forfeiture of an RSU, the Dividend
Equivalent with respect to such forfeited RSU shall also be forfeited. The
Dividend Equivalents and any amounts that may become distributable in respect
thereof shall be treated separately from the RSUs and the rights arising in
connection therewith for purposes of Code Section 409A (including for purposes
of the designation of the time and form of payments required by Code Section
409A).

 



2

 



 

7.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action by the Company or, if different, the Participant's employer (the
“Employer”), the ultimate liability for all United Kingdom and/or United States
federal, state, local and other taxes, foreign taxes, income taxes, social
insurance taxes, payroll taxes, fringe benefits taxes, payments on account or
other tax-related items related to the Participant's participation in the Plan
and legally applicable to the Participant (collectively, the “Tax-Related
Items”) is and remains the sole responsibility of the Participant's and is not
the responsibility of the Company or the Employer. The Participant further
acknowledges that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs or Dividend Equivalents, including, but not limited to,
the grant of the RSUs and tandem Dividend Equivalents, the issuance of Shares or
payment of cash in respect thereof, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends with respect to such
Shares, and (ii) are under no obligation to structure the terms of the grant or
any other aspect of the RSUs or the Dividend Equivalents reduce or eliminate the
Participant's liability for Tax-Related Items or achieve any particular tax
result. Further, the Participant acknowledges that, if the Participant is
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, the Company and/or the Employer may withhold or account for
Tax-Related Items in more than one jurisdiction.

 

The Participant acknowledges and agrees that the Company and the Employer shall
have the right to require the Participant to satisfy all obligations relating to
the Tax-Related Items by one or a combination of the following, as determined in
the discretion of the Company and the Employer:

 

(a)withholding from the Participant's wages or other cash compensation to be
paid to the Participant by the Company and/or the Employer, including any cash
payment made pursuant to the Dividend Equivalents;

 

(b)withholding from proceeds of the sale of Shares acquired upon payment of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant's behalf and without consent from the Participant);

 

(c)selling or transferring to the employee benefit trust established by the
Company a number of Shares that would otherwise be issued upon payment of the
RSUs; or

 

(d)withholding an appropriate number of Shares to be issued upon payment of the
RSUs.

 

Notwithstanding anything herein to the contrary, unless the Company determines
otherwise, any withholding obligations relating to the Tax-Related Items, up to
the applicable minimum statutory withholding amount or other applicable amount,
will be satisfied by reducing the number of Shares issuable to the Participant
in respect of the RSUs. For the avoidance of doubt, if the obligation for
Tax-Related Items is satisfied by withholding in Shares otherwise issuable
pursuant to the RSUs, for tax purposes, the Participant shall be deemed to have
been issued the full number of Shares subject to the RSUs, notwithstanding that
number of the Shares withheld for the purpose of paying the Tax-Related Items.
The Participant acknowledges and agrees that the Company and the Employer shall
have the authority and the right to deduct or withhold, or to require the
Participant to pay to the Company or the Employer, as applicable, an amount
sufficient to satisfy all Tax-Related Items that arise in connection with the
RSUs and the Dividend Equivalents.

 



3

 



 

For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the RSUs is not made within ninety (90)
days of any event giving rise to the income tax liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by the Participant to the Employer, effective on the Due
Date. The loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to herein or otherwise permitted under the Plan.
Notwithstanding anything herein to the contrary, if the Participant is a
Director or an “executive officer” (within the meaning of Section 13(k) of the
Exchange Act), the Participant shall not be permitted to make any payment in
respect of the RSUs (including any payment of income tax liability), or to
continue any extension of credit with respect to any such payment, with a loan
from the Company or arranged by the Company in violation of Section 13(k) of the
Exchange Act. In the event the Participant is such a Director or executive
officer and the income tax due is not collected from or paid by the Participant
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to the Participant on which additional income tax (and national
insurance contributions (“NICs”), to the extent applicable) will be payable. The
Company or the Employer may recover any such additional income tax and NICs at
any time thereafter by any of the means referred to herein or otherwise
permitted under the Plan. The Participant will also be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime.

 

8.Adjustment.   The Participant acknowledges and agrees that the RSUs and
Dividend Equivalents are subject to adjustment upon certain events as set forth
in the Plan.

 

9.Securities Laws.

 

a) The Participant acknowledges that the Plan and this Notice are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act, and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, as well as all applicable state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Notice shall be deemed amended to
the extent necessary to conform to such laws, rules and regulations.

 

b) Notwithstanding any other provision of the Plan or this Notice, if the
Participant is subject to Section 16 of the Exchange Act, then the Plan, the
RSUs and this Notice shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Notice shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.

 

 



4

 



 

10.Conditions to Issuance of Shares. The Company shall not be required to issue
or deliver any Shares or to make any book entries evidencing Shares issuable
pursuant to the RSUs prior to fulfillment of the conditions set forth in Section
10.7 of the Plan.

 

11.Transfer of RSUs. Except as provided under Section 7 hereof, the RSUs, the
Dividend Equivalents and all rights granted hereunder shall not be (i)
assignable, saleable or otherwise transferable by the Participant other than by
will or the laws of descent and distribution or pursuant to a domestic relations
order or (ii) subject to any encumbrance, pledge or charge of any nature. Any
purported assignment, pledge, attachment, sale, transfer, encumbrance or other
charge of the RSUs or the Dividend Equivalents in violation of this Section 11
shall be void and of no force or effect. Without limiting the generality of the
foregoing, the RSUs and the Dividend Equivalents shall be subject to the
restrictions on transferability set forth in Section 10.8 of the Plan
(“Transferability”).

 

12.Certain Restrictions.   By accepting the RSUs granted under this Notice, the
Participant acknowledges that he or she will enter into such written
representations, warranties and notices and execute such documents as the
Company may reasonably request in order to comply with the terms of this Notice
or the Plan, or securities laws or any other applicable laws, rules or
regulations, or as are otherwise deemed necessary or appropriate by the Company
and/or the Company’s counsel.

 

13.Recoupment.   Notwithstanding any provision of this Notice to the contrary,
the Participant acknowledges that the Committee may, in its sole discretion and
in accordance with the terms of the Plan:

 

a) recoup from the Participant all or a portion of the Shares issued and/or the
payments made in respect of Dividend Equivalents under this Notice if the
Company’s reported financial or operating results are materially and negatively
restated within five (5) years of the issuance of such Shares or payment of such
amounts, as applicable; and

 

b) recoup from the Participant if, in the Committee’s judgment, the Participant
engaged in conduct which was fraudulent, negligent or not in good faith, and
which disrupted, damaged, impaired or interfered with the business, reputation
or employees of the Company or its Affiliates or which caused a subsequent
adjustment or restatement of the Company’s reported financial statements, all or
a portion of the Shares issued and/or the payments made in respect of Dividend
Equivalents under this Notice within five (5) years of such conduct.

 

In addition, to the extent determined by the Company in its discretion to be
applicable to the Participant, the RSUs and/or the Dividend Equivalents, the
RSUs and/or the Dividend Equivalents, as applicable, shall be subject to the
requirements of (i) Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (regarding recovery of erroneously awarded compensation)
and any rules and regulations thereunder, (ii) similar rules under the laws of
any other jurisdiction and (iii) any policies adopted by the Company to
implement such requirements.

 

Any Shares subject to recoupment may be transferred to the employee benefit
trust established by the Company, and the Participant agrees to execute any
documents necessary to effectuate such transfer.

 



5

 



 

14.Code Section 409A; No Guarantee of Tax Consequences.  This award of RSUs and
Dividend Equivalents is intended to comply with Code Section 409A and the
provisions hereof shall be interpreted and administered consistently with such
intent. Notwithstanding any provision of the Plan or this Notice to the
contrary, if at any time the Committee determines, in its sole discretion, that
this award of RSUs or Dividend Equivalents (or any portion thereof) may not be
compliant with Code Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan or this
Notice, or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Committee determines are necessary or appropriate to provide for either the RSUs
and Dividend Equivalents to be exempt from the application of Code Section 409A
or to comply with the requirements of Code Section 409A; provided, however, that
this Section 14 shall not create any obligation on the part of the Company to
adopt any such amendment, policy or procedure or take any such other action, nor
shall the Company have any liability for failing to do so. The Company makes no
commitment or guarantee to the Participant that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Notice.

 

15.Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other grant materials by and
among the Company, the Employer and any of their respective Affiliates
(collectively, the “Company Group”) for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company Group may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company Group, details of any RSUs,
Dividend Equivalents or any other entitlement to shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(collectively, “Data”).

 

The Participant understands that Data will be transferred to such Plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
recipients of Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant may request
a list with the names and addresses of any potential recipients of Data by
contacting his or her human resources representative. The Participant authorizes
the Company Group and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan. Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her human resources representative. Further, the
Participant is providing his or her consents herein on a purely voluntary basis.
If the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, his or her Employment status or service and career with any
entity in the Company Group will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Participant's consent is that the
Company would not be able to grant the RSUs or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant’s
refusal or withdrawal of his or her consent may affect the Participant’s ability
to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant may
contact his or her human resources representative.

 



6

 



 

16.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to this Notice, the RSUs, or
the Participant’s current or future participation in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

17.Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

 

a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

 

b) the grant of the RSUs and Dividend Equivalents is voluntary and occasional
and does not create any contractual or other right to receive future grants of
RSUs, Dividend Equivalents, any other Awards, or benefits in lieu thereof,
regardless of whether RSUs, Dividend Equivalents or other Awards have been
granted to the Participant in the past;

 

c) all decisions with respect to grants of future RSUs, Dividend Equivalents or
other Awards, if any, will be made in the sole discretion of the Company.

 

d) the grant of the RSUs and Dividend Equivalents and the Participant's
participation in the Plan shall not (i) confer upon the Participant or create
any right to continue in Employment or other service with any entity in the
Company Group, (ii) be interpreted as forming an Employment or service contract
with any entity in the Company Group, or (iii) interfere with the rights of any
entity in the Company Group, which rights are hereby expressly reserved, to
terminate the Participant's Employment or other service;

 

e) the Participant is voluntarily participating in the Plan;

 

f) neither the RSUs nor the Shares subject to the RSUs, nor the Dividend
Equivalents, are intended to replace any pension rights or compensation;

 

g) the RSUs, the Shares subject to the RSUs and the Dividend Equivalents are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long service awards, pension or retirement or welfare
benefits or similar payments;

 

h) the future value of the Shares underlying the RSUs is unknown, indeterminable
and cannot be predicted with certainty;

 

i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs and/or Dividend Equivalents resulting from the
Participant's termination of Employment or other service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or engaged or the
terms of the Participant's employment or other service agreement, if any), and
in consideration of the grant of the RSUs and Dividend Equivalents to which the
Participant is otherwise not entitled, the Participant irrevocably agrees never
to institute any claim against any entity in the Company Group, waives his or
her ability, if any, to bring any such claim, and releases all entities in the
Company Group from any such claim. Notwithstanding the foregoing, if any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim;

 



7

 



 

j) except as otherwise provided in the Plan or determined by the Committee in
its discretion, none of the RSUs, Dividend Equivalents nor any rights under this
Notice create any entitlement to have the RSUs, Dividend Equivalents or any such
rights transferred to, or assumed by, another company or exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares;

 

k) if the Participant is employed outside the United States, (i) the RSUs, the
Shares subject to the RSUs and the Dividend Equivalents are not part of normal
or expected compensation for any purposes; and (ii) no entity in the Company
Group shall be liable for any foreign exchange rate fluctuation between the
Participant's local currency and the United States Dollar that may affect the
value of the Shares or of any amounts due to the Participant upon payment of the
RSUs or the subsequent sale of any Shares acquired upon payment.

 

18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, the grant, vesting and/or payment of
the RSUs or Dividend Equivalents, and/or the acquisition or disposition of the
Shares subject to the RSUs. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

19.Amendment and Termination.   Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice or the RSUs that adversely affects the
Participant’s rights hereunder in any material respect or termination of this
Notice shall be made by the Company without the consent of the Participant.

 

20.Successors and Assignees; Binding Effect. The Company may assign any of its
rights under this Notice to single or multiple assignees. Subject to the
restrictions on transfer set forth herein, this Notice shall be binding upon and
inure to the benefit of any assignees of or successors to the Company, the
Participant and all persons lawfully claiming under the Participant.

 

21.Governing Law. This Notice shall be governed by, and construed in accordance
with, the laws of the United States and the State of Texas, without regard to
conflict of laws principles, except to the extent that the Act or the laws of
England and Wales mandatorily apply.

 

22.Severability.   In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

 

23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, the RSUs,
Dividends Equivalents and any Shares issued under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 



8

 

 

 

24.Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach of any other provision of this Notice by the
Participant or any other person.

 

 

 

By signing below, the Participant agrees to be bound by the terms and conditions
of the Plan and this Notice. The Participant has reviewed the Notice and the
Plan in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Notice and fully understands all provisions of this
Notice and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions and/or interpretations of the Committee upon
any questions arising under the Plan or relating to the RSUs and the Dividend
Equivalents.

 

 



 



[Name]

 

 

9

